DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of pre-rRNAs of ETS1 as species A,
mature rRNAs of 23S rRNA as species B, and the ratio  of ETS1 pre-rRNA /23S rRNA mature RNA as species C. in the reply filed on 21 July 2021 is acknowledged.
Claim Status
3. 	Claims 1, 3, 5, 7, 10-18, 20-23 and 25-27 are pending and have been examined herein. Claims 14-16 have been examined only to the extent that they read on the elected species of ETS1, 23S rRNA, and the ratio of ETS1/23S rRNA, respectively.
Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 	
Drawings
4. The drawings are objected to under 37 CFR 1.83(a).  The specification describes Figure 5, for example, in terms of particular colors - e.g., “pink lines.” However, Figure 5 has been filed in black and white.
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  
A petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Appropriate correction is required.
Claim Objections
5. Claims 1, 3, 5, 7, 10-18, 20-23 and 25-27 are objected to because of the following informalities:  
Claims 1, 3, 5, 7, 10-18, 20-23 and 25-27 recite “the method comprising at least one of the following” but does not recite a conjunction between the recited alternative methods. It appears that claims 1, 3 and 5 should recite “or” prior to the last alternative – i.e., (a)… for the first treatment; or (b)…”  in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 10-18, 20-23 and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the ratio of pre-rRNA to mature rRNA and response to / efficacy of a treatment for a mycobacterial infection. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of counseling a subject to receive a second treatment in place of the first treatment, or to receive a higher dosage of the first 
The claims also require detecting ratios and reduction ranges that are lower or higher than reference values. The claims necessarily require comparing the ratios and reduction values with reference values. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the ratios or the reduction values and the reference values. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the determining if the ratio is lower or higher or the reduction level is lower or higher than a reference value is also considered to be an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of measuring pre-rRNA and mature rRNA levels are part of the 
 Claim 12 does recite a step of administering a second therapeutic, or a higher dose of the first therapeutic or the first therapeutic for a longer period of time. However, this step is conditional and only occurs if ratio is equal to or higher than a given value or is not lower than the control sample ratio by a reduction factor. The claims include methods in which the ratio is lower and the reduction value is lower than a control value, In such instances, the administering step is not performed and claim 12 does not integrate the judicial exception so as to practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of measuring rRNAs are recited at a high degree of generality covering any nucleic acid detection method. Methods for measuring the level of rRNAs, including methods of RNAseq, qRT-PCR, nanostring and ddPCR, were well-known, routine and conventional in the prior art. For example, Garton et al (PLoS ONE 2008. 5(4): e75; cited in the IDS) teaches methods of qRT-PCR to detect Mycobaterial RNA (p. 0637); Hayden et al (J Clin Micro. 2013. 51: 540; cited in the IDS) which discusses methods of measuring RNA levels of bacteria using qRT-PCR and ddPCR (p. 541) and Fleming et al (PGPUB 2016/0289757) teaches methods for measuring RNA levels, including rRNA levels, using qRT-PCR, RNAseq and Nanostring technologies (e.g., para [0005], [0024] and [0284]).
See also MPEP 2106.05(d) II which states that:



i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).


	Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 10-18, 20-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods which measure mycobacterium pre-rRNA and mature rRNA, does not reasonably provide enablement for methods which measure non-mycobacterium pre-rRNA and mature rRNA as indicative of the efficacy of a therapeutic treatment against a mycobacterium infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the 
The claims are drawn to methods for evaluating treatment efficacy of a subject with a mycobacterial infection who is being administered a first therapeutic treatment against the mycobacterial infection, wherein the method comprises measuring at least one pre-rRNA/mature rRNA ratio in the biological sample obtained from the subject.
The claims broadly encompass measuring any pre-rRNA and mature rRNA in the sample from the subject. However, samples obtained from subjects, including mammals (claim 26) and particularly humans (claim 27) will contain pre-rRNA and mature rRNA from the subject themselves, as well as potentially other pre-rRNAs and mature rRNAs of non-mycobacterial organisms, such as yeasts and other bacteria. The level of pre-rRNA and mature rRNA of the subject whose sample is to be tested and the detection of pre-rRNA and mature rRNA of non-mycobacterium microorganisms is not expected to be specifically altered in response to treatment with a therapeutic against the mycobacterial infection. Further, the specification teaches only methods in which primers and probes specific for mycobacterium species are used to measuring mycobacterium pre-rRNA and mature rRNA levels as indicative of the efficacy of the therapeutic treatment against the mycobacterial infection.
The specification does not provide sufficient guidance as to how to determine the efficacy of a therapeutic treatment against a mycobacterial infection by measuring a subject’s pre-rRNA/mature rRNA ratio or by measuring the pre-rRNA/mature rRNA ratio of non-mycobacterium yeast and bacteria.

As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 (and thereby claims 10 and 11 which depend from claim 5) recite “in a biological sample from the subject that has been contacted with the therapeutic treatment” (see (a) and (b) in claim 3; and (a), (b), (c) and (d) in claim 5). It is unclear as to whether it is the sample or the subject that has been contacted with the therapeutic treatment. To the extent that it is the subject that has been contacted with the therapeutic treatment, the phrase “he subject that has been contacted with the therapeutic treatment” lacks proper antecedent basis because the claims do not previously recite a subject that has been contacted with a therapeutic treatment or a step of contacting the subject with a therapeutic treatment. If the claims intend to refer to a subject that has been contacted with a therapeutic treatment, this rejection may be obviated by amendment of claim 3 to recite, for instance, “A method of determining if a subject infected with a mycobacterium and who has been contacted with a therapeutic 
Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5, 12-18, 23, 25, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haake et al (PGPUB 2016/0160268) in view of Stroot et al (PGPUB 2011/0151455; cited in the IDS), Cangelosi et al (Antimicrobial Agents and Chemotherapy. 1996. 40(8): 1790-1795), and Weigel et al (PLoS ONE. 2013. 8(1): 354886, p. 1-8)
	Regarding claims 3 and 5, these claims have been interpreted as encompassing methods in which the biological sample from the subject is one in which the sample has been contacted with a therapeutic treatment.
	With respect to claims 3 and 5, Haake et al teaches a method for determining if a subject infected with a bacteria of interest is responsive to a therapeutic treatment comprising: a) obtaining a biological sample from a subject infected with a mycobacterium; b) contacting the sample with a therapeutic treatment; c) measuring the amount of pre-rRNA and the amount of mature rRNA in the sample from b); and d) determining the ratio of pre-rRNA / mature rRNA (e.g., para [0006-0007], [0012], [0075], [0108] and [0114]).
	Haake teaches:
Effects of Antibiotics on Mature rRNA and Pre-rRNA Levels.

[0108] To confirm that the pre-rRNA capture and detector probes were selective for the desired target, we examined the effects of rifampicin and chloramphenicol on pre-rRNA levels relative to mature rRNA. Consistent with a previous report (3), addition of rifampicin caused a selective drop in pre-rRNA, while chloramphenicol caused a selective increase in pre-rRNA (FIGS. 5A & 5B). The effects of ciprofloxacin and gentamicin on pre-rRNA and mature rRNA levels were also examined. As shown in FIG. 5C, ciprofloxacin had an effect similar to that of rifampicin; pre-rRNA levels dropped significantly within 15 min while mature rRNA remained at control levels until 45 min 

	Thus, Haake teaches that different therapeutics may have differing effects on pre-rRNA levels and mature rRNA levels.
Haake further teaches that:
Use of Pre-rRNA to Assess Growth Phase of Bacteria

[0114] The correlation between pre-rRNA copies per cell and bacterial growth rate is depicted in FIG. 7. Growth rate is based on total cell volume as measured by turbidity or the increase in optical density at 600 nm, which peaks at 120 minutes, the same time as the peak in number of prRNA copies per cell. FIG. 8 illustrates the evaluation of pre-rRNA probe pairs in gram-negative bacteria. The ratio of signals from probe pairs specific for pre-rRNA to mature rRNA were compared in overnight (O/N) or stationary phase cultures and in cultures in the log phase of growth. Pre-rRNA signals were four-fold higher in log phase.

And

[0034]…As expected, the ratio of pre-rRNA to mature rRNA was low during stationary phase and high during log phase. Pre-rRNA levels were highly dynamic, ranging from 2 copies per cell during stationary phase to .about.1200 copies per cell within 60 min of inoculation into fresh growth medium. Specificity of the assay for pre-rRNA was validated using rifampicin and chloramphenicol, which are known inhibitors of pre-rRNA synthesis and processing, respectively.

	Thus, Haake teaches that the ratio of pre-rRNA to mature rRNA is indicative of the growth rate of the bacteria and reflects the effectiveness of therapeutic treatment against a selected bacteria.
	Haake does not teach that the method is one in which the ratio of pre-rRNA to mature rRNA is indicative of the responsiveness of a subject infected with a mycobacterium, particularly M. tuberculosis, to a therapeutic treatment for mycobacterium.

	Further, Stroot teaches methods for determining antibiotic susceptibility of microorganisms comprising measuring the level of pre-rRNA and mature rRNA of the microorganism in samples from subjects wherein the samples are contacted with an antibiotic (e.g., abstract, para [0038]). 
Stroot states:
	“[0038]… The rate of precursor rRNA accumulation relative to mature rRNA is indicative of the specific growth rate of the microbes being exposed to the antimicrobial compound.”

	Stroot teaches that the methods disclosed therein for measuring the growth rate of microorganisms following treatment with an antibiotic are applicable to Mycobacterium species. For example, it is stated that:
	[0083] Examples of microorganisms that may be assayed for cell growth rate in accordance with the methods of the invention include, but are not limited, to those of importance in infections of humans and animals, wastewater and waste treatment processes (e.g., nitrifying bacteria, phosphorus accumulating organisms, and methanogens), public health (e.g., coliforms and bioterrorism agents) and food safety (e.g., botulism). Examples of potential bacterial cells of interest include, but are not limited to,… Mycobacterium spp.”

Additionally, Cangelosi teaches methods for detecting Mycobacterium tuberculosis susceptibility to therapeutic agents by obtaining a sample comprising M. tuberculosis, treating the sample with a test antibiotic, and measuring the amount of M. tuberculosis pre-rRNA (see, e.g., abstract, p. 1791-1792 and Figure 1). Cangelosi reports that “Pre-rRNA detected by probe MTB030 remained almost constant in nucleic 
	Cangelosi states that “The prevalence of drug-resistant strains of Mycobacterium
tuberculosis and related pathogens is increasing worldwide, resulting in high-level mortality, inappropriate treatment, and prolonged infectivity (5, 25, 26). Even with improvements upon classical culture approaches, antibiotic susceptibility testing of
the slowly growing mycobacteria remains time-consuming and costly” (p. 1790, col. 1).
Weigel teaches that:
Weigel teaches methods for measuring the level of Mycobacterium tuberculosis pre-rRNAs in samples obtained from subjects. Weigel states that:
“Pre-rRNAs are intermediates in rRNA synthesis generated by rapid nucleolytic cleavage of rrs-rrl-rrf operon transcripts. Leader and tail fragments are subsequently removed to yield mature rRNA. In growing bacterial cells, pre-rRNAs are more abundant and easier to detect than the most strongly-expressed mRNAs. Pre-rRNAs were estimated to account for 25% of total rRNA in growing Acinetobacter cells [19]. Therefore, the copy number of pre-rRNA in growing cells may exceed that of all mRNA molecules combined. Moreover, pre-rRNAs have species-specific sequences that facilitate species identification in complex samples. When bacterial growth slows, pre-rRNA synthesis declines but its processing continues, resulting in active drainage of pre-rRNA pools [20]. Pre-rRNA is rapidly replenished when growth-limited cells are given fresh nutrients [20–22]. Such fluctuations occur consistently in viable cells but are not seen in dead cells or with free nucleic acids” (p. 1, col. 2). 

	Weigel teaches that Mycobacterium tuberculosis complex (MTBC) is of particular clinical significance (p. 2, col. 1) and that the presence of M. tuberculosis in sputum samples is indicative of disease (p. 7, col. 2).
In view of the teachings of Stroot, Cangelosi and Weigel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to have measured the ratio of Mycobacterium pre-rRNA to mature rRNA in a sample from a subject wherein the 
Secondly, Haake does not teach counseling the subject to receive the therapeutic treatment if the measured pre-rRNA/mature rRNA ratio is lower than a given value or to receive a different therapeutic treatment if the ratio is equal or higher than a given value.
However, Haake (para [0010] states that “once the method has been employed to identify the antibiotic, or class of antibiotic, to which the specimen is susceptible, the method can further comprise administering the antibiotic to the subject.”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to have counseled the subject to receive the first therapeutic treatment when the 
Regarding claim 1, Haake additionally does not teach a method comprising measuring the pre-rRNA/mature rRNA ratio in a sample from a subject who has been administered the first therapeutic treatment.
However, Haake does teach methods in which a patient suffering from a bacterial infection is administered an antibiotic treatment and the level of bacterial infection is monitored in a sample from the patient in order to determine if the bacteria is susceptible to the antibiotic treatment (e.g., claim 17 and para [0016] and [0070]). It is stated that “The level of bacterial infection can then be monitored, and a reduction in the level of bacterial infection following treatment is indicative of infection caused by bacteria that are susceptible to antibiotic treatment” (para [0070]). As discussed above, Haake teaches that the level of bacterial infection can be detected by measuring the ratio of pre-rRNA/mature rRNA (e.g., para [0108] and [0114]).
, Stroot teaches that ((t)he rate of precursor rRNA accumulation relative to mature rRNA is indicative of the specific growth rate of the microbes being exposed to the antimicrobial compound” (para [0038]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Haake so as to have measured the pre-rRNA/mature rRNA ratio in samples obtained from subjects who have been administered a first therapeutic treatment. One would have been motivated to have done so particularly in those circumstances in which the subject had already been administered the first therapeutic treatment or to have allowed for the monitoring of the effectiveness of the first therapeutic treatment over time in order to ensure that the Mycobacteria remained susceptible to the first therapeutic treatment.
Regarding claim 12, as discussed above, Haake (para [0010] teaches that “once the method has been employed to identify the antibiotic, or class of antibiotic, to which the specimen is susceptible, the method can further comprise administering the antibiotic to the subject.”  The ordinary artisan would have recognized that if the method detected a pre-rRNA/mature rRNA ratio that was higher than a reference value as indicative that the Mycobacterium was not susceptible to the first therapeutic treatment, then the subject should be administered a treatment different than the first therapeutic treatment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to have administered a second therapeutic treatment different from the first therapeutic treatment in those instances in which the measured pre-rRNA/mature rRNA 
Regarding claim 13, method (a) of claim 1 does not require a control sample and thereby the recitations in claim 13 do not limit the method of claim 1 as it is limited to methods that require performing only (a).
Regarding claim 15, Haake teaches that the mature rRNA is 16S rRNA (e.g., para [0008] and [0073]).
Regarding claims 14 and 16, Haake does not teach that the pre-rRNA is detected by detecting ETS1 sequences or that the ratio of pre-rRNA/mature rRNA is the ratio of ETS1/16S rRNA.
However, Weigel teaches that the pre-16S leader region is known as the external transcribed spacer (ETS1; p. 2, col 2). Weigel teaches methods of detecting ETS1 nucleic acid sequences of M. tuberculosis as indicative of the level of pre-rRNA in sample (p. 2, col. 2 and Figure 1A). Weigel also teaches detecting 16S rRNA sequences as indicative of the mature rRNA (p. 4, col. 1).
In view of the teachings of Weigel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to have detected the particular pre-rRNA of ETS1 and the mature rRNA of 16S rRNA to thereby measure the ratio of ETS1/16S rRNA. One would have been motivated to have done so since Weigel teaches that the quantity of ETS1 is 
Regarding claims 17 and 18, the combined teachings of Haake, Stroot and Cangelosi result in a method in which the subject is infected with M. tuberculosis, which is a Mycobacterium tuberculosis complex organism.
Regarding claim 23, Haake teaches that the sample from the subject may be a blood sample (claim 16), but does not teach that the sample is a sputum sample.
However, Weigel teaches the presence of M. tuberculosis in a sputum sample is indicative of disease (p. 7, col. 2). Further, Stool teaches that the measuring of pre-rRNA / mature rRNA can be performed using a sputum sample (para [0090]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method of Haake using a sputum sample from the patient since such a sample would be expected to contain Mycobacterium tuberculosis in subjects infected with M. tuberculosis.
Regarding claim 25, Haake does not teach measuring the pre-rRNA and mature rRNA levels using qRT-PCR.
However, Weigel teaches detecting M. tuberculosis rRNA in clinical samples from patients by performing quantitative RT-PCR (qRT-PCR; p. 2, col. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to have measured the levels of pre-rRNA and mature rRNA using qRT-PCR since 
Regarding claims 26 and 27, Haake teaches the analysis of human clinical specimens (para [0113]). Further, Weigel teaches the analysis of human clinical samples for the presence of M. tuberculosis (e.g., abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method of Haake using samples obtained from human subjects since, as taught by Weigel, M. tuberculosis infects human subjects.
10. Claims 7, 10, 11, and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haake et al (PGPUB 2016/0160268) in view of Stroot et al (PGPUB 2011/0151455; cited in the IDS) and Cangelosi et al (Antimicrobial Agents and Chemotherapy. 1996. 40(8): 1790-1795), and Weigel et al (PLoS ONE. 2013. 8(1): 354886, p. 1-8), and further in view of D’Ambrosio et al (European Respiration Society. 2015. 1:00010-2015, p. 1-15).
	The teachings of Haake, Stroot, Cangelosi and Weigel are presented above.
	Regarding claims 7, 10, 11, 21 and 22, the combined references do not teach methods wherein the subject is treated with HRZE (claim 7), the first treatment comprises kanamycin, moxifloxacin, prothionamide, clofazamine, pyrazinamide, and isoniazid (claim 10): the M. tuberculosis is  multiple-drug-resistant and the second treatment comprises moxifloxacin, clofazamine, pyrazinamide, and ethambutol, or the first treatment (claim 21) or second treatment (claim 22) comprises at least one of 
linezolid, amikacin, capreomycin, rifabutin, and cycloserine.
	However, D’Ambrosio teaches current therapies for the treatment of M. tuberculosis and the occurrence of multidrug resistance to common therapies to M. tuberculosis. D’Ambrosio teaches that HRZE is the current standard regimen for DS-TB (Table 6). Further, D’Ambrosio teaches treatment of patients with kanamycin, moxifloxacin, prothionamide, clofazamine, pyrazinamide, and isoniazid or with moxifloxacin, clofazamine, pyrazinamide, and ethambutol, or with one or more of isoniazid, rifampin, streptomycin, clofazimine, pyrazinamide, ethambutol,
bedaquiline, levofloxacin, kanamycin, moxifloxacin, rifapentine, pretomanid, delamanid,
linezolid, amikacin, capreomycin, rifabutin, and cycloserine (see Tables 4, 5 and 6).
 	With respect to claims 7, 21 and 22, in view of the teachings of D’Ambrosio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to have used HRZE as the first treatment, which thereby includes one or more of isoniazid (H), rifampin (R), pyrazinamide (Z) and ethambutol (E), or as the second treatment since D’Ambrosio teaches that this was a well-known, standard therapy for treating DS-TB. 
With respect to claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Haake so as to have used kanamycin, moxifloxacin, prothionamide, clofazamine, pyrazinamide, and isoniazid as the first treatment since D’Ambrosio (p. 4) teaches “(r)ational MDR-TB treatment should include a minimum of four active drugs: a 
	With respect to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haake so as to used a second treatment comprising moxifloxacin, clofazamine, pyrazinamide, and ethambutol when the M. tuberculosis was multiple-drug-resistant since D’Ambrosio teaches that a combination of drugs comprising moxifloxacin, clofazamine, pyrazinamide had high bacterial activity, particularly in drug-resistant TB (e.g., p. 11) and that ethambutol also provides an effective therapy against 
multi-drug resistant M. tuberculosis (p. 11). 
	Regarding claim 20, Haake does not teach methods in which the lung of the subject is infected with M. tuberculosis.
	However, D’Ambrosio teaches the occurrence of pulmonary tuberculosis and treatment strategies for patients having a lung infected with M. tuberculosis (see Tables 1, 5 and 6). For example, D’Ambrosio teaches that “Linezolid is effective at achieving C
conversion among patients with treatment-refractory pulmonary XDR-TB” (Table 5).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Haake specifically to subjects having a lung infected with M. tuberculosis so that the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634